 1
     Mitchell D. Gliner, Esq.
     Nevada Bar 3419
 2
     3017 West Charleston Blvd., #95
 3   Las Vegas, NV 89102
     (702)870-8700
 4
     (702)870-0034 Fax
     mgliner@gl1 nerlaw.com
 5
     Attorney for Plaintiff
 6

                                 UNITED STATES DISTRICT COURT
 7
                                      DISTRICT OF NEVADA
 8
     JORGE ROBERTO HERNANDEZ,JR.
 9

            Plaintiff,
10
                                                            No. 2:18-cv-01348-RFB-VCF
     vs.
11


12   TRANS UNION LLC

13
            Defendant.
14


15                       STIPULATION TO FILE AMENDED COMPLAINT
16
                                           (FIRST REQUEST]
17          This Stipulation is filed pursuant to LR lA 6-1 and LRIA 6-2. This FCRA action was
18   filed July 23, 2018. On December 17, 2018 this Honorable Court adopted the parties joint
19   stipulation to extend the discovery deadline through June 3,2019[#15].
20          The parties now stipulate to the filing ofthe attached Amended Complaint. The revisions
21   are in paragraphs 1 and 2 and simply reflect the deletion of all language pertaining to purported
22   state law claims.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///




                                                   Page 1
IT IS HEREBY ORDERED
that Plaintiff must file the
Amended Complaint on
or before March 8, 2019.

                                Magistrate

                               March 1, 2019
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 3 of 58
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 4 of 58
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 5 of 58
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 6 of 58
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 7 of 58
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 8 of 58
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 9 of 58
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 10 of 58
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 11 of 58
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 12 of 58
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 13 of 58
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 14 of 58
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 15 of 58
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 16 of 58
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 17 of 58
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 18 of 58
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 19 of 58
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 20 of 58
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 21 of 58
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 22 of 58
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 23 of 58
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 24 of 58
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 25 of 58
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 26 of 58
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 27 of 58
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 28 of 58
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 29 of 58
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 30 of 58
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 31 of 58
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 32 of 58
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 33 of 58
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 34 of 58
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 35 of 58
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 36 of 58
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 37 of 58
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 38 of 58
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 39 of 58
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 40 of 58
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 41 of 58
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 42 of 58
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 43 of 58
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 44 of 58
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 45 of 58
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 46 of 58
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 47 of 58
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 48 of 58
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 49 of 58
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 50 of 58
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 51 of 58
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 52 of 58
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 53 of 58
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 54 of 58
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 55 of 58
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 56 of 58
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 57 of 58
Case 2:18-cv-01348-RFB-VCF Document 16 Filed 02/28/19 Page 58 of 58
